 Case 3:21-cv-01614-B Document 63-1 Filed 09/09/21                  Page 1 of 3 PageID 1145



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 BISOUS BISOUS LLC,                                 §
                                                    §
        Plaintiff,                                  §
                                                    §           C.A. No. 3:21-cv-01614-B
 v.                                                 §
                                                    §            Jury Trial Demanded
 THE CLE GROUP, LLC, et al.,                        §
                                                    §
        Defendants.                                 §



                DECLARATION OF JUSTIN ZACHARIAH TRUESDELL

       I, Justin Zachariah Truesdell, do hereby declare and state as follows:

       1.      I am over the age of eighteen and have personal knowledge of the facts set forth in

this Declaration. I am competent to testify as to all matters stated, and I am not under any legal

disability that would in any way preclude me from testifying.

       2.      I am an owner with Defendant The CLE Group, LLC, and am responsible for all

operations and management of same.

       3.      I am also an owner with Defendant Bisou Uptown Manager, LLC.

       4.      I also work for the Dallas-based restaurant that specializes in continental cuisine

and is the subject of this litigation as an owner and manager, and my responsibilities include all

aspects of operations and management.

       5.      On the day the Court granted Plaintiff’s Motion for Preliminary Injunction from the

bench on August 11, 2021, Defendants committed 100% to making all changes necessary to fully

comply with the Court’s ruling.




                                                1
 Case 3:21-cv-01614-B Document 63-1 Filed 09/09/21                   Page 2 of 3 PageID 1146



       6.      Since that same day, Defendants have devoted substantial time, money, and

manpower to determine and institute the actual procedures necessary for adhering fully to the

Court’s ruling, which prohibits the defendants from using the word “bisou” in association with

restaurant services, including advertising for the same in Dallas.

       7.      In tandem with Defendants’ efforts to fully comply with Her Honor’s August 11-

ruling and August 16-Order, Defendants expressed to Plaintiff’s counsel on August 17, 2021 that

they were willing to settle on any reasonable terms and asked the Bakery what its terms were.

When the Bakery failed to provide any reasonable terms, Defendants re-focused their efforts

totally on complying fully with the Court’s August 16-Order as expeditiously as possible.

       8.      In furtherance of and in supplementation to the Declaration and Attachments that I

submitted to the Court on August 27, I am providing a true and accurate copy of a Timeline that I

had created to describe Defendants’ compliance with the Court’s August 16-Order. It is provided

as Attachment A to this Declaration.

       9.      Attachment B to this Declaration is a true and accurate copy of a photograph of the

sign removed from the Dallas-based restaurant on the first available opportunity to do so by Aria

Signs & Design, which was completed on August 30, 2021.

       10.     Shortly after Plaintiff filed its motion on August 27, 2021, I provided my assistant

pages 15 through 18 of the motion in which the Bakery lists 8 specific items and claims on

information and belief, “the following uses of BISOU by Defendants remain in violation of the

8/16 Order.” I asked her to research, determine, and indicate whether the identified “use” had

stopped, and “if so, WHEN” and if it had not stopped, “Why Not” and “WHEN will it stop?” Her

responses indicate that all but one of the Bakery’s listed “uses” of the term “BISOU” by

Defendants have stopped. Attachment C is a true and accurate copy of her responses.




                                                 2
 Case 3:21-cv-01614-B Document 63-1 Filed 09/09/21               Page 3 of 3 PageID 1147



       11.    As of this date, I estimate that at least 90% of all the necessary changes have

occurred to ensure that Defendants are in full compliance with this Court’s August 16-Order.

       I declare the foregoing to be true under the penalty of perjury on the September 9, 2021.




                                               3
